                Case 3:19-cr-00699-JD Document 75 Filed 07/14/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOFFER LEE (CABN 280360)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5595
 7        FAX: (408) 535-5081
          christoffer.lee@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) NO. CR19-699 JD
                                                       )
14           Plaintiff,                                ) JOINT STATUS REPORT RE: FORM 12
                                                       ) PETITION AND [PROPOSED]
                                                                         XXXXXXXXORDER
15      v.                                             )
                                                       )
16   MATTHEW EVERETT,                                  )
                                                       )
17           Defendant.                                )
                                                       )
18

19           The parties submit the following joint status report in relation to Defendant Matthew Everett’s
20 pending Form 12 Petitions. Dkt. Nos. 58, 74. On June 2, 2021, the parties appeared before the Court

21 and provided a status on the case, including that the parties were waiting to receive and review discovery

22 in the form of audio and body-worn camera footage from the local police department related to Charge

23 No. 2 in the Form 12 Petition. On June 24, 2021, the parties filed a joint status report informing the

24 Court that the government intended to request that the Court revoke the defendant’s supervised release

25 and that the parties were awaiting discovery; at the parties’ request, the Court directed the parties to file

26 a joint status report on July 14, 2021.

27           In the intervening time, U.S. Probation filed an amended Form 12 Petition alleging an additional
28 violation and the Court signed a no bail arrest warrant for the defendant on July 2, 2021. Dkt. No. 74.

     JOINT STATUS REPORT RE: FORM 12 PETITION AND [PROPOSED] ORDER
     Case No. CR19-699 JD                                                                        v. 7/10/2018
                Case 3:19-cr-00699-JD Document 75 Filed 07/14/21 Page 2 of 3




 1 Counsel understand the defendant was subsequently arrested on the warrant, arraigned in the Southern

 2 District of Florida, and detained on July 14, 2021 following a detention hearing. Counsel understand

 3 that defendant will now be transferred to the Northern District of California for further proceedings.

 4 Defense counsel understands from speaking with the U.S. Marshals that such inter-district transports

 5 may take four-to-six weeks.

 6          Additionally, the redacted copies of the discovery counsel were previously waiting to receive

 7 have been mailed and should be received shortly. Counsel believe that receipt and subsequent review of

 8 these redacted materials by the defendant will inform whether the parties request a contested evidentiary

 9 hearing or other proceedings to resolve the request to revoke supervised release. Defense counsel

10 believes, given the nature of the charges and the video evidence, that the defendant cannot be adequately

11 advised or make informed decisions concerning further proceedings until he has personally reviewed the

12 discovery.

13          Accordingly, the parties propose filing a further joint status report when the defendant arrives in

14 the Northern District of California to advise on status, and if that event has not occurred by August 25,

15 2021, so advising the Court.

16          The undersigned Assistant United States Attorney certifies that he has obtained approval from

17 counsel for the defendant to file this stipulation and proposed order.

18          IT IS SO STIPULATED.

19 DATED: 7/14/2021                                                /s/
                                                          CHRISTOFFER LEE
20                                                        Assistant United States Attorney

21
     DATED: 7/14/2021                                              /s/
22                                                        DAVID RIZK
                                                          Counsel for Defendant Matthew Everett
23

24

25

26

27

28

     JOINT STATUS REPORT RE: FORM 12 PETITION AND [PROPOSED] ORDER
     Case No. CR19-699 JD                                                                       v. 7/10/2018
                Case 3:19-cr-00699-JD Document 75 Filed 07/14/21 Page 3 of 3




 1                                             [PROPOSED]
                                                XXXXXXXX ORDER
 2          Based upon the facts set forth in the stipulation of the parties, the parties shall file a joint report

 3 advising the Court of the status of the case when defendant arrives in the Northern District of California,

 4 or shall file a joint status report no later than August 25, 2021 if defendant has not arrived in the District.

 5          IT IS SO ORDERED.

 6 DATED:        July 15, 2021
                                                                    JAMES DONATO
 7                                                                  United States
                                                                            tates District
                                                                                  Distric Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STATUS REPORT RE: FORM 12 PETITION AND [PROPOSED] ORDER
     Case No. CR19-699 JD                                                                            v. 7/10/2018
